DETAILED ACTION
The present Office action is in response to the application filing on 24 MAY 2021 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 06/03/2021 and 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD AND APPARATUS FOR PROCESSING VIDEO CONTENT WITH ALF and CCALF--.

Election Requirement
On 12/31/2021 Examiner conducted a telephonic interview indicating there are two inventions. Group I includes claims 1-5 and 11-15 and Group II includes claims 6-10 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0314579 A1 (hereinafter “Hu”) in view of U.S. Publication No. 2021/0176501 A1 (hereinafter “Chen”).
Regarding claim 1, Hu discloses a computer-implemented method for processing video content ([0002], ll. 1-2, “video encoding and video decoding”), comprising: 
receiving a bitstream comprising video content (FIG. 4, video decoder 300 receiving encoded video bitstream; [0041], ll. 4-10, “The encoded video bitstream may include signaling information defined by video encoder 200, which is also used by video decoder 300, such as syntax elements having values that describe characteristics and/or processing of video blocks or other coded units (e.g., slices, pictures, groups of pictures, sequences, or the like)”); 
determining whether a first signal associated with the video content satisfies a given condition ([0105], ll. 5-12, “video encoder 200 may set at least one flag in an APS specifying that cross-component filters for a chroma component are not signaled when the SPS indicates that CCALF is disabled. That is, when CCALF is disabled in the SPS, video encoder 200 may ensure that the flags in the APS that specify whether cross-component filters are signaled or not indicate that cross-component filters are not signaled.” Note, the decoder parsing the SPS enablement flag will determine its value for enabling/disabling the ALF filtering); and 
in response to the determination that the first signal satisfies the given condition, disabling or a chroma adaptive loop filter (ALF) process ([0105], ll. 8-12, “when CCALF is disabled in the SPS, video encoder 200 may ensure that the flags in the APS that specify whether cross-component filters are signaled or not indicate that cross-component filters are not signaled;” [0109], ll. 1-4, “For CCALF filter constraint in ALF_APS, when CCALF is disabled, for example in SPS, CCALF filter information shall not be present in a bit stream, such as an ALF_APS in VVC.” The table in [0109] depicts the ALF_APS including both chroma ALF and CCALF enablement parameters).
disabling both the CCALF and the chroma ALF. Note, Hu’s disclosure in [0109] implies that both are disabled, since ALF_APS is not signaled when disabling CCALF, but it could be that the ALF is enabled when the CCALF is not.
However, Chen teaches disabling both the CCALF and the chroma ALF ([0014], ll. 5-12, “The SPS ALF enabling flag specifies whether the ALF processing is enabled or disabled and the SPS CCALF enabling flag specifies whether the CCALF processing is enabled or disabled. The SPS CCALF enabling flag is signaled or parsed when the SPS ALF enabling flag indicates the ALF processing is enabled, in other words, the CCALF processing can only be enabled when the ALF processing is enabled;” [0035], l. 2, “chroma ALF.” Note, when the ALF is disabled at the SPS, then there is nothing to send in the ALF_APS, because all filtering signaled therein is disabled in accordance with Hu’s disclosure).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a singled syntax element for disabling both ALF and CCALF in a SPS, as taught by Chen ([0014]), in Hu’s invention. One would have been motivated to modify Hu’s invention, by incorporating Chen’s invention, to improve coding efficiency ([0006]) and reducing overhead in a bitstream ([0008]).
Regarding claim 2, Hu and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Hu discloses wherein the determining whether the first signal satisfies the given condition comprises determining whether the first signal indicates an adaption parameter set (APS) network-abstraction-layer (NAL) unit being present in the received bitstream ([0105], ll. 8-12, “when CCALF is disabled in the SPS, video encoder 200 may ensure that the flags in the APS that specify whether cross-component filters are signaled or not indicate that cross-component filters are not signaled;” [0109], ll. 1-4, “For CCALF filter constraint in ALF_APS, when CCALF is disabled, for example in SPS, CCALF filter information shall not be present in a bit stream, such as an ALF_APS in VVC;” [0170], l. 2, “APS NAL.” Note, when ALF is disabled, then both ALF and CCALF are disabled and as per [0109], the ALF_APS is not present in the bitstream).
Regarding claim 3, Hu and Chen disclose all of the limitations of claim 1, as outlined above. Additionally, Hu discloses further comprising: providing a second signal for controlling the chroma ALF process at a picture parameter set level, a sequence parameter set level, a picture header level, or a slice header level ([0152], “When an ALF_APS is referred in a bit stream, such as at PH, SH, a block and a sample;” [0158], “slice_alf_aps_id_chroma specifies the adaptation_parameter set_id of the ALF APS that the chroma component of the slice refers to. When slice_alf_enabled_flag is equal to 1 and slice_alf_aps_id_chroma is not present, the value of slice_alf_aps_id_chroma is inferred to be equal to the value of ph_alf_aps_id_chroma.” Note, Chen further discloses various parameters, such as in [0030]).
Regarding claim 4, Hu and Chen disclose all of the limitations of claim 3, as outlined above. Additionally, Chen discloses wherein the second signal indicates whether the ALF process is enabled in decoding of chroma components of pictures in a coded layer video sequence (CLVS) associated with the video content ([0031] describes syntax elements including enablement flags for the ALF at the sequence, picture, and 
Regarding claim 5, Hu and Chen disclose all of the limitations of claim 3, as outlined above. Additionally, Chen discloses wherein the second signal indicates whether the ALF process is enabled in decoding of chroma components of pictures referring to a picture parameter set (PPS) associated with the video content ([0031] discloses picture header parameters including ALF enablement flag and chroma ALF prameters). The same motivation of claim 1 applies equally as well to claim 5.
Regarding claim 11, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies equally to claim 11. Additionally, Hu discloses a memory storing a set of instructions and one or more processors configured to execute the set of instructions ([0043], ll. 8-11, “a device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors”).
Regarding claim 12, the limitations are the same as those in claim 2; however, written in machine form instead of process form. Therefore, the same rationale of claim 2 applies equally to claim 12.
Regarding claim 13, the limitations are the same as those in claim 3
Regarding claim 14, the limitations are the same as those in claim 4; however, written in machine form instead of process form. Therefore, the same rationale of claim 4 applies equally to claim 14.
Regarding claim 15, the limitations are the same as those in claim 5; however, written in machine form instead of process form. Therefore, the same rationale of claim 5 applies equally to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STUART D BENNETT/Examiner, Art Unit 2481